MEMORANDUM **
In these consolidated appeals, Juan Muro-Sanchez appeals the sentence imposed following his guilty plea to illegal reentry after deportation, and the sentence imposed upon revocation of supervised release in connection with a prior illegal reentry conviction. The district court applied an 8-level increase to Muro-San-*754chez’s guideline level sentence pursuant to U.S.S.G. § 2L1.2(b)(1)(C) based on his pri- or conviction for second degree commercial burglary under California Penal Code § 459.
We agree with the parties that under United, States v. Aguila-Montes de Oca, 655 F.3d 915 (9th Cir.2011) (en banc) (per curiam), the district court erred in treating defendant’s prior California burglary conviction as an aggravated felony. The sentence is vacated, and remanded for resen-tencing in light of Aguila-Montes de Oca.
SENTENCE VACATED; REMANDED FOR RESENTENCING.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.